Citation Nr: 0934904	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-24 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  

In June 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.  During the hearing, 
the Veteran submitted additional evidence, including his 
brother's signed statement, a copy of a private audiogram 
administered earlier that day, and a copy of the RO's 
November 1971 letter which informed him that he was service 
connected for defective hearing but at a noncompensable 
disabling rating.  The Veteran also has waived initial RO 
consideration of this new evidence.  The Board accepts this 
additional evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159. 

A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claim for a compensable rating 
for bilateral hearing loss by correspondence dated in 
December 2005.

During his Board hearing, the Veteran submitted for the 
claims file a private audiogram which an audiologist had 
compiled earlier that morning.  However, the results of this 
June 2009 non-VA audiogram were in graphical form and were 
not numerically interpreted.  The undersigned Veterans' Law 
Judge, not being a medical expert in the field of audiology, 
cannot interpret the results in order to determine the 
severity of the Veteran's service-connected bilateral hearing 
loss disability under the provisions of 38 C.F.R. §§ 4.85 and 
4.86 and their related tables of hearing impairment.  In 
addition, the Board notes that the October 2007 VA 
audiologist had recommended another evaluation within two 
years to monitor any hearing loss.  Therefore, on remand the 
AMC/RO should schedule the Veteran for another VA 
audiological examination to determine the current severity of 
his service-connected bilateral hearing loss.  During this 
examination the examiner is to review the June 2009 private 
audiogram and provide an interpretation of whether its 
results evidence any mild, moderate or severe sensorineural 
hearing loss in either ear and whether those results are 
similar to or different from the results of the scheduled VA 
audiological examination.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and non-VA medical records.  The 
claims file reflects that the Veteran has received outpatient 
medical treatment from VA's New Mexico Health Care System; 
however, as the claims file only includes records from those 
facilities dated up to September 2008, any additional records 
from those facilities should be obtained.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, that treated the Veteran 
for his hearing loss.  Of particular 
interest are any outstanding records of 
evaluation and/or treatment of this 
disorder from VA's New Mexico Health Care 
System, from September 2008 to the 
present.  After the Veteran has signed the 
appropriate releases, pertinent records 
not already associated with the claims 
folder should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  After all available records are 
associated with the Veteran's claims file, 
or the time period for the Veteran's 
response has expired, the Veteran should 
be scheduled for a VA audiometric 
examination to determine the extent and 
severity of his service-connected 
bilateral hearing loss.  All indicated 
studies should be performed.  The 
examination is to be conducted in 
accordance with the requirements of the 
Disability Examination Worksheet for Audio 
Examinations (revised October 10, 2008).  
The examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's hearing disability 
and to interpret the results of the 
Veteran's private audiogram found in the 
claims file and dated June 23, 2009.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner. 

All opinions provided are to include 
sustainable reasons and bases, with 
references, when necessary, to information 
in the claims folder.  In particular, the 
audiologist should address the results of 
the June 2008 private audiogram and 
provide an interpretation of whether its 
results evidence any mild, moderate or 
severe sensorineural hearing loss in 
either ear and whether those results are 
similar to or different from the results 
of the scheduled VA audiometric 
examination.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination sent to his current 
address.  A copy of all notifications must 
be associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim. 

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
Full consideration should be given to Hart 
v. Mansfield, 21 Vet. App. 505 (2007) 
(concerning staged ratings).  If any 
benefit sought remains denied, the Veteran 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




